UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

DIONISIO MOJICA,

                                 Plaintiff,
          -v-                                   9:17-CV-324
                                                (DNH/ML)


GEORGE MURPHY, Lieutenant, Great Meadow
Correctional Facility, formerly known as John
Murphy; CHARLES SHARROW, Correctional
Officer, Great Meadow Correctional Facility,
formerly known as John Sharrow; and C.O. B.
COSEY, Great Meadow Correctional Facility,
formerly known as John Doe #1,

                                 Defendants.

--------------------------------

APPEARANCES:                                    OF COUNSEL:

DIONISIO MOJICA
Plaintiff pro se
95-A-2455
Sullivan Correctional Facility
Box 116
Fallsburg, NY 12733

HON. LETITIA JAMES                              KEITH J. STARLIN, ESQ.
Attorney General for the State of New York      Ass't Attorney General
Attorney for Defendants
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge
                                     DECISION and ORDER

          Pro se plaintiff Dionisio Mojica brought this civil rights action pursuant to 42 U.S.C.

§ 1983. On January 23, 2020, the Honorable Miroslav Lovric, United States Magistrate

Judge, advised by Report-Recommendation that defendants' motion for summary judgment

based on failure to exhaust be denied. No objections to the Report-Recom mendation were

filed. However, on March 4, 2020, plaintiff filed a motion to amend.

          Based upon a careful review of entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

          With respect to plaintiff's motion to amend, he seeks to "clear up discrepencies [sic]

in the defendants [sic] name(s); specific details of the Actions taken and or how the

defendants failed to Act." ECF No. 97–1. As with his previous motion to amend (ECF No.

88) which Magistrate Judge Lovric denied, plaintiff's proposed Amended Complaint does not

allege any changes to the causes of action. After careful consideration, plaintiff's motion to

amend will be denied for the same reasons set forth by Magistrate Judge in addressing

plaintiff's prior motion to amend.

          Therefore, it is

          ORDERED that

          1. Defendants' motion for summary judgment based on failure to exhaust is

DENIED;

          2. Plaintiff's motion to amend is DENIED;

          3. The following claims remain for trial: (1) excessive force against all defendants;

and (2) failure to intervene against defendant Murphy;

                                               -2-
          4. Trial is tentatively scheduled for September 14, 2020 at 9:30 a.m. in Utica, New

York. Pre-trial submissions are due on or before August 31, 2020;

          5. The parties are reminded that they have the option of referring this case to

Magistrate Judge Lovric, pursuant to 28 U.S.C. § 636(c)) and based on his f amiliarity with

the case, but are free to withhold consent without adverse substantive consequences. The

parties are directed to advise the Court on or before April 17, 2020 whether or not a consent

to a jury trial before him will be executed; and

          6. If plaintiff wishes to renew his motion for the appointment of pro bono trial

counsel, he must do so within thirty (30) days of the date of this Decision and Order.

          IT IS SO ORDERED.




Dated: March 9, 2020
       Utica, New York.




                                               -3-
